                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK



                                         )
CAYUGA NATION, CLINT HALFTOWN,           )
TIMOTHY TWOGUNS, GARY WHEELER,           )
DONALD JIMERSON, MICHAEL                 )
BARRINGER, RICHARD LYNCH, B.J.           )
RADFORD, AND JOHN DOES 8-20,             )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )                  No. 5:14-cv-1317-DNH-ATB
                                         )
HOWARD TANNER, VILLAGE                   )
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
BUD SHATTUCK, VILLAGE OF UNION           )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK,              )
                                         )
            Defendants.                  )
________________________________________ )


                    STIPULATION AND [PROPOSED] ORDER

       WHEREAS the Court on May 21, 2019 granted the parties’ Joint Motion to Modify

Pretrial Schedule setting deadlines for the parties to produce documents (by May 31, 2019),

to conduct depositions (by June 14, 2019), to identify facts that can be agreed to by

stipulation (by June 21, 2019), to file simultaneous cross-motions for summary judgment

(by July 22, 2019), and to file simultaneous response briefs on summary judgment (by

August 21, 2019);
       WHEREAS the parties have produced to each other hundreds of pages of

documents, have conducted a deposition, and have exchanged proposed stipulated facts, as

contemplated by the May 21, 2019 order;

       WHEREAS the parties are continuing their efforts to work collaboratively to

complete discovery (including to produce documents requested pursuant to supplemental

requests by Defendants following the deposition) and to identify facts that can be agreed

to by stipulation;

       WHEREAS the parties jointly desire a short, 30-day extension of the current

schedule so that they may continue their efforts to work collaboratively to complete

discovery and to identify facts that can be agreed to by stipulation;

       IT IS HEREBY STIPULATED AND AGREED THAT:

       1. The prior scheduling order, entered May 21, 2019, is VACATED;

       2. The case shall then proceed in accordance with the following pretrial schedule:

               a. July 22, 2019: Parties shall identify all facts that can be agreed to by

                     stipulation;

               b. August 21, 2019: Parties shall file simultaneous cross-motions for

                     summary judgment; and

               c. September 20, 2019: Parties shall submit simultaneous response briefs

                     on summary judgment, with no replies permitted.




                                             1
DATED: July 9, 2019

On behalf of Plaintiffs:              On behalf of Defendants:

By: /s/ David W. DeBruin              By: /s/ David H. Tennant
    David W. DeBruin (pro hac vice)       David H. Tennant
    JENNER & BLOCK LLP                    Law Office of David Tennant PLLC
    1099 New York Ave. NW                 3349 Monroe Avenue
    Suite 900                             Suite 345
    Washington, DC 2001                   Rochester, New York 14618
    (202) 639-6000                        (585) 708-9338


DATE:                                 IT IS SO ORDERED:


___________________
                                      United States District Judge




                                      2
